Citation Nr: 0605765	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from March 1973 to March 1977 
and from January 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In December 2003, the veteran testified at a hearing before a 
Decision Review Officer.  A transcript of the hearing is part 
of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for paranoid 
schizophrenia and bipolar disorder.  For the reasons set 
forth below, the Board finds that a remand for a VA 
examination and etiology opinion is required.  

The Board notes that VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2005).  A medical examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. 
§ 5103A(d)).  

In this case, the veteran has been hospitalized many times 
for his mental disorders and his doctors deem him 
unemployable as a result of his paranoid schizophrenia and 
bipolar disorder.  Thus, there is evidence that the veteran 
has current disabilities due to his mental conditions.  

The veteran's service medical records (SMRs) show that he was 
treated for herpes zoster in December 1978.  

The veteran reported to his VA psychiatric care providers 
that he had herpes zoster, also known as shingles, in service 
and that his mental disorders developed as a result of sleep 
deprivation and being forced to do physical training outdoors 
in excessive heat while recuperating from shingles.  In this 
regard, a medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

In August 2002, a VA psychiatrist stated that there appeared 
to be a clear connection between the veteran's bipolar 
disorder and the sleep deprivation and conditions during the 
veteran's second term of service from January 1978 to March 
1981.  The examiner concluded further that sleep deprivation 
actually caused the veteran's initial breakdown.  

This August 2002 opinion is more than a mere restatement of 
the veteran's own beliefs as to the etiology of his mental 
condition and is a sufficient causal connection between the 
veteran's disability and military service to indicate that 
further development is warranted by the VA.   

Based on the above, the Board believes a VA psychiatric 
examination and etiology opinion are warranted.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claims.  The claims folder must be 
made available to the examiner for review 
and the examination report must indicate 
whether such review was accomplished.  

The examiner should conduct a complete 
examination and review of the claims 
folder.  Based upon this information, the 
examiner is asked to offer an opinion as 
to whether it is as least as likely as not 
that the veteran's paranoid schizophrenia 
and bipolar disorder are related to his 
periods of active service from March 1973 
to March 1977 and from January 1978 to 
March 1981.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain his 
or her opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.  


2.  After ensuring proper completion of 
the necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

